Citation Nr: 0821981	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on April 25, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from  June 2004 determination by the Department of 
Veterans Affairs (VA) Hospital in Tampa, Florida, which 
denied the claim.

The Board observes that the veteran initially requested a 
Board hearing in conjunction with this appeal, and that such 
a hearing was scheduled for January 2006.  However, the 
veteran withdrew his hearing request, and requested that his 
appeal go forward to the Board on its own merits.  See 
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant development and notification necessary for 
an equitable disposition of the veteran's appeal has been 
obtained.

2.  On April 25, 2004, the veteran incurred medical expenses 
at a private hospital for the treatment of headache(s).

3.  Prior to the actual care rendered at the private hospital 
on April 25, 2004, the cost had not been authorized by VA.

4.  At the time care was rendered on April 25, 2004, the 
veteran was service-connected for asthma, evaluated as 100 
percent disabling.

5. The private medical care rendered on April 25, 2004, was 
not for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.

6.  Nothing in the record reflects federal facilities were 
not available to render the care which the veteran received 
at the private facility on April 25, 2004.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on April 25, 
2004, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA has certain notice and assistance 
requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The Board also notes that the provisions of Chapter 17 of the 
38 U.S.C. and 38 C.F.R Part 17, contain their own notice 
requirements.  Regulations at 38 C.F.R. 
§ 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

In this case, the veteran was sent a letter in June 2004 
advising him of the information necessary to substantiate his 
claim as well as notifying him of all relevant procedure and 
appellate rights.  Moreover, the VA hospital explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  As such, the notice requirements of 
Chapter 17 have been satisfied.

The record further reflects that the veteran was sent VCAA 
notification in this case by the VA hospital which 
adjudicated his claim.  The correspondence, in pertinent, 
noted VA's duty to assist and notify under the VCAA including 
what information and evidence the veteran must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, a May 2008 statement submitted by his 
accredited representative cited to relevant statutory 
provisions regarding this case, and made argument in 
reference thereto.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In addition, records are on file from the private hospital 
detailing the treatment received on April 25, 2004.  Nothing 
in the record indicates the veteran has identified any 
relevant evidence that is not on file.  The record also 
reflects, as detailed below, that the chief medical officer 
provided an opinion regarding whether the treatment received 
on April 25, 2004, at the private hospital was of an emergent 
nature.

In view of the foregoing, the Board finds that VA has 
satisfied its duties to assist and notify in the instant 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

With respect to the merits of the case, on April 25, 2004, 
the veteran incurred medical expenses at a private hospital 
for the treatment of headache(s).

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. 
§ 1703(a)(1)-(8); 38 C.F.R. § 17.52.  However, the veteran in 
this case is not alleging, nor does the record otherwise 
reflect, that VA contracted directly with the private medical 
facility for the treatment received by the veteran on April 
25, 2004.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.   In this case, it is not 
contended that VA agreed to pay the medical bills incurred at 
the private facility.  Further, there are specific 
formalities which must be followed under 38 C.F.R. § 17.54 
that were not complied with here and, as a result, proper 
advance authorization from VA was not obtained.  Therefore, 
the Board must conclude that prior authorization for the 
private medical treatment received on April 25, 2004, was not 
obtained pursuant to 38 C.F.R. 
§ 17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Nevertheless, reimbursement of the expenses of care or 
services, not previously authorized, in a private or public 
(or Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met: (1) the veteran has a service-connected disability; (2) 
there is a medical emergency of such nature that delay would 
be hazardous to the veteran's life or health; and (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 1720.  In order to be eligible for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. 
§ 1728, all three requirements must be met.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. 
App. 539, 547 (1997).

At the time care was rendered on April 25, 2004, the veteran 
was service-connected for asthma, evaluated as 100 percent 
disabling.  Therefore, he satisfied the first requirement for 
reimbursement of medical expenses.  However, the Board 
concludes that the claim must be denied as the other two 
requirements are not satisfied in this case.

The Board acknowledges that the veteran contended in his 
February 2005 Substantive Appeal that the treatment was for 
an emergency and hazardous to his life.  He contends that he 
had severe pain in his head, and thought he was having a 
stroke.  

Despite the veteran's contentions, the evidence of record 
does not support a finding that private medical care rendered 
on April 25, 2004, was for a medical emergency of such a 
nature that a prudent layperson could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy.  In fact, 
the medical records from the private facility note that he 
complained of tingling on the top of his head for the past 2 
to 3 days; no pain, just a "weird feeling."  He also 
complained of shortness of breath.  Moreover, the severity of 
his condition, both maximum and when seen in the emergency 
department, was characterized as "mild."  Simply put, the 
records from the private facility do not reflect that the 
treatment received on April 25, 2004, was of an emergent 
nature.  Further, a June 2004 opinion from the VA hospital's 
chief medical officer concluded that the condition was not of 
such a nature that the veteran's health was in serious 
jeopardy.

The Board further finds that, even assuming the veteran's 
medical condition on April 25, 2004, was of an emergent 
nature, his claim would still be denied.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  Nothing in 
the record reflects federal facilities were not available to 
render the care which the veteran received at the private 
facility on April 25, 2004.  Thus, the third requirement is 
not satisfied.  As already stated, all three requirements 
must be met for the veteran to receive reimbursement of his 
medical expenses.

For these reasons, the Board finds that the criteria for 
reimbursement under 38 U.S.C.A. § 1728 have not been met.

The Board also finds that payment or reimbursement for these 
claimed psychiatric service may not be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  For the 
reasons indicated above, the Board has already determined 
that the medical services at issue were not provided in an 
emergency medical situation and the evidence of record does 
not reflect the location of the nearest VA facility to be 
unfeasible.  See 38 C.F.R. § 17.1002.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  .  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on April 25, 2004, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


